t c summary opinion united_states tax_court william l weaver and dorothy j weaver petitioners v commissioner of internal revenue respondent docket no 8055-11s filed date william l weaver and dorothy j weaver pro_se jeffrey d heiderscheit for respondent summary opinion kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in and a dollar_figure penalty with respect to petitioners’ federal_income_tax for we are asked to decide two issues the first issue is whether a foreign consulate’s payment to petitioner wife after she resigned from her position constituted self-employment_income we hold the payment constituted self-employment_income the second issue is whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold they are liable background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in texas when they filed the petition petitioner dorothy weaver began working as a business-development officer for the consulate general of canada in san francisco consulate in late in date mrs weaver became unable to work due to a medical disability continued otherwise indicated 2all monetary amounts are rounded to the nearest dollar and took a leave of absence from the consulate the consulate was required to keep mrs weaver’s position open until she returned to work or relinquished her position mrs weaver’s medical disability continued and she eventually relinquished her position with the consulate in date the consulate made a payment to mrs weaver of dollar_figure in payment the consulate characterized the payment as a severance payment in a letter to mrs weaver and calculated it based on mrs weaver’s length of service annual salary and age a tax professional prepared petitioners’ timely filed federal_income_tax return for petitioners reported the payment as other income on the return petitioners did not pay self-employment_tax for although they previously had paid self-employment_tax on mrs weaver’s income from the consulate respondent issued petitioners the deficiency_notice determining that the payment constituted self-employment_income and was subject_to self-employment_tax petitioners filed a timely petition for redetermination with this court discussion we must decide whether the payment mrs weaver received from the consulate after relinquishing her position constitutes self-employment_income we also must decide whether petitioners are liable for an accuracy-related_penalty for we address each issue in turn i self-employment_tax liability self-employment_tax is imposed on an individual’s self-employment_income sec_1401 and b self employment income is defined as net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment is income derived from a trade_or_business carried on by the individual less any allowable deductions sec_1402 in general compensation earned from the performance of services as an employee is not self-employment_income sec_1402 c an exception to this general_rule applies however to compensation earned in the employ of a foreign government in the united_states by a citizen_of_the_united_states sec_1402 sec_3121 thus mrs weaver is required to pay self-employment_tax on the compensation she earned from the consulate as an employee petitioners argue that the consulate made the payment to mrs weaver on account of disability and therefore the payment is not wages subject_to self- employment_tax certain payments on account of disability are not considered wages for purposes of employment_tax sec_3121 respondent argues that the payment was not made on account of disability instead respondent asserts that the payment was a severance payment and was therefore subject_to self- employment_tax we agree with respondent severance_pay is a form of compensation_for services sec_1_61-2 income_tax regs it is paid to an employee by an employer for termination of the employer-employee relationship 122_tc_396 this court has previously characterized severance_pay as a replacement or substitute for salary or wages for federal tax purposes id gross v commissioner tcmemo_2000_342 keel v commissioner tcmemo_1997_278 accordingly the payment constitutes self-employment_income if it is properly characterized as a severance payment we now turn to whether the payment is a severance payment severance_pay is typically calculated by reference to an employee’s salary and length of tenure meehan v commissioner t c pincite see also laguaite v commissioner tcmemo_2000_103 50_fedclaims_375 the 3severance pay is generally considered to be ordinary_gross_income metelski v commissioner tcmemo_2000_95 aff’d without published opinion 263_f3d_159 3d cir 4this may be true even when the employee claims to have left employment due to physical illness see eg 154_f3d_539 5th cir aff’g tcmemo_1997_343 determination of whether a payment represents severance_pay or some other form of payment is ultimately a question of fact and taxpayers bear the burden of overcoming the deficiency notice’s presumption of correctness rule a ahmed v commissioner tcmemo_2011_295 the record as whole reflects that the payment was severance_pay the consulate was required to hold mrs weaver’s job until she returned to or relinquished her position and made the payment to mrs weaver only after she agreed to retire the consulate characterized the payment as a severance payment in a confirmation letter issued to mrs weaver and calculated the payment based on mrs weaver’s length of service and salary in contrast there is nothing in the record designating the payment as made on account of mrs weaver’s medical disability the record does not reflect that the consulate made the payment to settle any claim mrs weaver may have had against the consulate for her injuries indeed mrs weaver never filed a complaint against the consulate seeking tort damages for physical injury more generally petitioners failed to show that the payment was made to her on account of her disability we find that the payment constitutes a severance payment and not a payment made on account of mrs weaver’s disability accordingly we hold that the payment is self-employment_income and therefore subject_to self- employment_tax ii accuracy-related_penalty we now turn to respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 for the commissioner has the burden of production and must come forward with sufficient evidence that it is appropriate to impose a penalty sec_7491 see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 income_tax regs respondent has met his burden of production the tax shown on petitioners’ return was dollar_figure and the tax required to be shown on the return was dollar_figure accordingly the court’s decision that the payment was subject_to self-employment_tax results in a understatement of income_tax for that exceeds the greater of either of the tax required to be shown on the return or dollar_figure see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional sec_1_6664-4 income_tax regs the taxpayer bears the burden_of_proof with respect to the reasonable_cause and good_faith defense sec_7491 rule a higbee v commissioner t c pincite petitioners ask that we not sustain the accuracy-related_penalty because they had a tax professional prepare the return for we have found that reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 110_tc_297 am props inc v commissioner 28_tc_1100 aff’d 262_f2d_150 9th cir all facts and circumstances are considered in determining whether a taxpayer reasonably relied in good_faith on professional advice including the taxpayer’s education sophistication and business experience sec_1_6664-4 and b income_tax regs petitioners have not established that their reliance on their return preparer was reasonable and in good_faith this case was fully stipulated that does not relieve petitioners however of their burden petitioners failed to demonstrate that they provided all the necessary and accurate information to the return preparer we cannot turn a blind eye to this oversight and simply accept petitioners’ assertion alone that they relied upon the return preparer as a defense against the accuracy- related penalty see peacock v commissioner tcmemo_2002_122 moreover petitioners failed to otherwise show that their failure to report the payment as self- employment income was due to reasonable_cause and was in good_faith accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for we have considered all arguments made in reaching our decisions and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
